CLERK'S OFFICE U.S. DIST. COURT
AT ROANOKE, VA
FILED

IN THE UNITED STATES DISTRICT COURT APR O 4 2019
FOR THE WESTERN DISTRICT OF VIRGINIA "

DANVILLE DIVISION oe Spe
APRIL 2019 SESSION a ERK

UNITED STATES OF AMERICA ) Criminal Nol :19-cr dL
) ~
Vv. )
) INDICTMENT
)
ANTHONY WAYNE EASTERLING, JR) _In Violation of:
)
) 21 U.S.C. § 841(a)(1)
) 18 U.S.C. § 924(c)
) 18 U.S.C. § 922(g)(1)
COUNT ONE

The Grand Jury charges:

1. Onor about December 30, 2018, in the Western Judicial District of Virginia,
the defendant, ANTHONY WAYNE EASTERLING, JR, having been previously convicted
of a crime punishable by imprisonment for a term exceeding one year, did knowingly
possess a firearm, which had previously been shipped and transported in interstate or
foreign commerce.

2. Allin violation of Title 18, United States Code, Section 922(g)(1).

COUNT TWO
The Grand Jury further charges:

1. That on or about January 19, 2019, in the Western Judicial District of .

Virginia, the defendant, ANTHONY WAYNE EASTERLING, JR, did knowingly and

intentionally possess with the intent to distribute 50 grams or more of a mixture and

Case 4:19-cr-00007-JLK Document1 Filed 04/04/19 Page1lof5 Pageid#: 1
substance containing a detectable amount of methamphetamine, a Schedule II controlled
substance.

2, All in violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(1)B).

COUNT THREE
The Grand Jury further charges:

1. That on or about January 19, 2019, in the Western Judicial District of Virginia,
the defendant, ANTHONY WAYNE EASTERLING, JR, knowingly possessed a firearm, to
wit a 20 gauge shotgun, in furtherance of a drug trafficking crime for which he may be
prosecuted in a court of the United States, as set forth in Count Two of this Indictment.

2. All in violation of Title 18, United States Code, Section 924(c).

COUNT FOUR
The Grand Jury further charges:

1. On or about January 19, 2019, in the Western Judicial District of Virginia, the
defendant, ANTHONY WAYNE EASTERLING, JR, having been previously convicted of a
crime punishable by imprisonment for a term exceeding one year, did knowingly possess
a firearm, to wit a 20 gauge shotgun, which had previously been shipped and transported
in interstate or foreign commerce.

2. Allin violation of Title 18, United States Code, Section 922(g)(1).

NOTICE OF FORFEITURE
2

Case 4:19-cr-00007-JLK Doecument1 Filed 04/04/19 Page 2of5 Pageid#: 2
1. Upon conviction of one or more of the felony offenses alleged in this

Indictment, the defendants shall forfeit to the United States:

a. any property constituting, or derived from, any proceeds obtained,
directly or indirectly, as a result of said offenses, pursuant to 21
U.S.C. § 853(a)(1).

b. any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of said offenses, pursuant to
21 U.S.C. § 853(a)(2).

c. any firearm used or intended to be used to facilitate the
transportation, sale, receipt, possession, or concealment of controlled
substances and/or raw materials, as described in 21 U.S.C. §
881(a)(1) and (2), and any proceeds traceable to such property,
pursuant to 21 U.S.C. § 881(a)(11) and 28 U.S.C. § 2461(c).

d. any firearms and ammunition involved or used in the commission of
said offenses, or possessed in violation thereof, pursuant to 18
U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

2. The property to be forfeited to the United States includes but is not limited

to the following property: a

1)
2)
3)
4)
5)

a. Money Judgment

An undetermined sum of United States currency and all interest
and proceeds traceable thereto, in that such sum in aggregate was
obtained directly or indirectly as a result of said offenses or is
traceable to such property.

b. Firearms

Heritage MFG, model Rough Rider, .22 caliber revolver, SN: C04652
Arcus, model 98DAC, 9mm pistol, SN: 401247

Colt, model commander, .45 caliber pistol, SN: CJ17131

American Tactical, model Omni Hybrid, 5.56 mm Rifle, SN: NS147438
Remington, model 770, .30-06 caliber Rifle, SN: M71941117

3

Case 4:19-cr-00007-JLK Document1 Filed 04/04/19 Page 3o0f5 Pageid#: 3
6)

7)

8)

9)

10)
11)
12)
13)
14)
15)
16)
17)
18)
19)

\

Armscor, 12 gauge shotgun, SN: 692252

Remington, model 870 Express, 12 gauge shotgun, SN: B751734M
Remington, model 870 shotgun, 16 gauge shotgun, SN: 343383W
Ruger, model American Rifle, .308 caliber rifle, SN: 699-05247
Taurus, model Judge, .45/410 caliber revolver, SN: KY357060
Taurus, model PT738 TCP, .380 caliber pistol, SN: 16996C
Springfield, model XDS, 9mm pistol, SN: $3765402

_ Savage, model 6D, .22 caliber rifle, SN: N/A

Savage, model 245-E, .22/.410 caliber rifle, SN: N/A

Single Shot 20 gauge shotgun, model: NA, SN: N/A

Remington, model 870, 12 gauge shotgun, SN: 1971817V

Bushmaster, model XM15-E2S, .223 caliber rifle, SN: BFIT020156 «

Smith & Wesson, model M&P 45 Shield, .45 caliber pistol, SN: HXA5765

All ammunition, magazines, and accessories associated with these firearms

3. If any of the above-described forfeitable property, as a result of any act or

omission of the defendant:

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with a third person;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be
subdivided without difficulty;

gp aosp

it is the intent of the United States to seek forfeiture of any other property of the

defendant up to the value of the above-described forfeitable property, pursuant to 21

U.S.C. § 853(p).

bt
A TRUE BILL this 7 day of April, 2019.

Case 4:19-cr-00007-JLK Document1 Filed 04/04/19 Page 4of5 Pageid#: 4°
s/Grand Jury Foreperson
FOREPERSON

 

yA ST. WANN
UNITEW STATES ATTORNEY

Case 4:19-cr-00007-JLK Document1 Filed 04/04/19 Page5of5 Pageid#: 5
